IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 20, 2008
                                No. 07-50260
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARTIN ALEJANDRO MEZA-SANCHEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1523-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Martin Alejandro Meza-Sanchez
(Meza) has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Meza has filed a response. The record
is insufficiently developed to allow consideration at this time of Meza’s claims
of ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006). Our independent review of the record, counsel’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 07-50260

brief, and Meza’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                     2